 

Case 2:19-cr-01242-GMS Document 15 Filed 10/30/19 Page 1 of 3
United States District Court--District of Arizona - Phoenix

 

Order Setting Conditions of Release

 

 

X FILED LODGED
DATE: 10/30/19 CASE NUMBER: CR-19-01242-01-PHX-GMS RECEIVED COPY
USA vs. Paul Richard Chappell
& PERSONAL RECOGNIZANCE OCT 3 0 2019
Oo B
ONT ee Pros CLERK U S DISTRICT COURT
O SECURED BY DISTRICT OF ARIZONA
SECURITY TO BE POSTED BY . BY Smrv—s«éDEPPUTY

NEXT APPEARANCE as directed through counsel

 

 

 

O 401 West Washington St., Phoenix, AZ
0 Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

&

xX
&
&

O

A

appear at all proceedings as required and to surrender for service of any sentence imposed.
not commit any federal, state, tribal, or local crime.
cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 1413Sa.

immediately advise court, defense counsel and U.S. Attorney in writing of change in address/telephone number. The Defendant
shall reside at the address on file with Pretrial Services and any change of address shall require prior Pretrial Services approval.

maintain or actively seek verifiable employment or (combination of work/school) if Defendant is physically or medically able and
provide proof of such to Pretrial Services.

not travel outside of:__the State of Arizona _ _
unless express PRIOR Court or Pretrial Services permission is granted to do so. Defendant has permission to attend his court
hearing in Indio, California and provide proof of such to Pretrial Services.

avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)/witness(es).

report as directed to the U.S. PRETRIAL SERVICES OFFICE 1-800-769-7609 or 602-322-7350.

execute an agreement to forfeit upon failing to appear as required, the bond or designated
property:

 

be placed in the third party custody of. _ .
and reside at the address on file with Pretrial Services. Any change of address shall require prior approval from Pretrial Services.

refrain from & any CZ excessive use of alcohol and not use or possess any unlawful narcotic or other controlled substance defined
by 21 U.S.C, 802 unless prescribed for Defendant by a licensed medical practitioner in the course of his/her legitimate medical
practice. This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including breathalyzer testing and make
copayment toward the cost as directed by U. S. Pretrial Services. The Defendant shall not interfere, obstruct or tamper in any way
with the administration of any Court ordered substance abuse testing.

surrender all travel documents upon release to Pretrial Services by and will not obtain a passport or other travel
document during the pendency of these proceedings.

not obtain a passport, passport card, or other travel documents during the pendency of these proceedings. If you locate your
passport, you are directed to surrender it to Pretrial Services.

not possess or attempt to acquire in your residence, vehicle, or person any firearm, destructive device, or other dangerous weapon
or ammunition.

maintain weekly contact with his/her attorney by Friday, noon of each week.
timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of $

actively participate in any mental health treatment program as directed by Pretrial Services. The Defendant shall comply with all
treatment requirements including taking all medication as prescribed by his/her mental health care provider.

not have contact with any minors unless supervised by an adult of 18 years or older.

resolve all lower court pending matters and provide proof of such to Pretrial Services.

 
 

Case 2:19-o7 FEISS PROM TREE AND URNLIOAR Page 2 of

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such
offense to a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonment.

Title 18 U.S.C, §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, de ending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine
to intimidate a juror or officer of the court; Title 18 U.S.C. §1510 makes it a criminal offense punishable by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation: Title 18 U.S.C. sfsi2 makes it a criminal
offense punishable by imprisonment for life or by death, or, depending upon the specific provisions of the section by not
more than twenty years or by not more than ten years and a §250.000 fine for tampering with a witness, victim or
informant; or by intentionally harassing another person and thereby hindering /delaying / reventing or dissuading any
person from attending or testifying in an official roceeding or otherwise violating the section is punishable by
imprisonment for not more than one year and a $250,000 fine; and 18 U.S.C. §1513 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the specific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $250,000. or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the Defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. Ifthe
Defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service ofa sentence,
or appeal or certiorari after conviction, for:(1) an offense punishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the Defendant shall be fined not more than $250,000 or imprisoned for not more than ten
years, or both;(2) an offense punishable by imprisonment for a term of five years or more, the Defendant shall be fined
not more than $250,000 or imprisoned for not more than five years or both:(3) any other felony, the Defendant shall be
fined not more than $250,000 or imprisoned not more than two years, or both:(4) a misdemeanor, the Defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

___, A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not
more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that | am the Defendant in this case and that I am aware of the conditions of release. | promise to.
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware of
the penalties and sanctions set forth above.

 

DATE SIGNATURE OF DEFENDANT
lo] oe [ (7 Paat / I

Custodian agrees to (a) supervise the Defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the Defendant at all scheduled court proceedings, and to notify the court immediately in the
event the Defendant violates any condition of release or disappears. We, the undersigned, have read and understand the
terms of this bond and conditions of release and acknowledge that we are bound by it until duly exonerated.

 

 

 

 

SIGNATURE OF CUSTODIAN(S)

 

 

Directions to United States Marshal: —
P| The Defendant is ORDERED released after processing.

O The United States Marshal is ORDERED to keep the Defendant in custody until notified by the clerk or judicial
officer that the Defendant has posted bond and/or complied with all other conditions of release.

DATE: 10/30/19 -| CO) gee

JOHN Z. BOYLE
United States Magistrate Judge

 

 

USA, PTS/PROB, USM, DEFT, DEFT ATTY
Case 2:19-cr-01242-GMS Document 15 Filed 10/30/19 Page 3 of 3
ADDITIONAL CONDITIONS OF RELEASE

The Defendant shall participate in one of the following location monitoring program components and
abide by its requirements as the pretrial services officer or supervising officer instructs.

O (Curfew) You are restricted to your residence every day CO) from___to__
or L) as directed by the supervising officer.

& (Home Detention) You are restricted to your residence at all times same for employment;
medical, attorney visits; court appearances; court-ordered obligations; or other activities as pre-
approved by the pretrial services office or supervising officer.

C1 (Home Incarceration) You are restricted to 24-hour-a-day lock-down except for medical
necessities and court appearances or other activities specifically approved by the court.

Submit to the location monitoring indicated below and abide by all of the pheen requirements and
instructions provided by the pretrial services officer or supervising officer related to the roper
operation of the technology. The Defendant must pay all or part of the cost of the program base upon
your ability to pay as the pretrial services office or supervising office determines.

Oo Location monitoring technology at the discretion of the officer
Oo Radio Frequency (RF) Monitoring

Oo Passive GPS Monitoring

a Active GPS Monitoring

The Defendant will participate in the Computer Monitoring Program as directed by the Pretrial
Services Office and follow all rules and regulations of the program. The Defendant will incur the cost
of monitoring services as directed by Pretrial Services. Additional conditions of the Computer
Monitoring Program are as follows:

The Defendant shall not establish any email accounts or internet service accounts unless previously
authorized by Pretrial Services. The Defendant shall provide financial documents as requested by
Pretrial Services to confirm compliance with this condition.

The Defendant shall not use a computer or electronic device to access any pornographic, sexually
explicit or stimulating material in any form as defined by 18 U.S.C. § 2256(2) and shall immediately
contact Pretrial Services to report access to any restricted site.

The Defendant shall not possess any devices which allows access to the Internet such as satellite
dishes, Personal Digital Assistants (PDAs), electronic games, web-televisions, Internet appliances, and
cellular telephones unless authorized by Pretrial Services.

 

 

 

 

 

ACKNOWLEDGMENT OF DEFENDANT _ eee. Lagat!

DATE:

10/30/19
